Citation Nr: 1539757	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a postoperative low back disability.

2.  Entitlement to a temporary total rating for a period of hospitalization in July 2010.

3.  Entitlement to a temporary total rating for convalescence following hospitalization in July 2010


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January to May 1991, February to August 1995, November 1996 to July 1997, February to September 1999, September 2003 to June 2004, November 2004 to July 2005, February to June 2006, July 2006 to July 2007, December 2007 to July 2008 and from September 2008 to September 2010.  He had additional periods of active duty for training.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's records were subsequently transferred to the Boise, Idaho RO.  In July 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The matter of the rating for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in this matter, the appellant stated that he wished to withdraw his appeals seeking a temporary total rating for a period of hospitalization in July 2010, and a temporary total rating for convalescence following a period of hospitalization in July 2010; accordingly there is no question of fact or law in these matters remaining for the Board to consider..




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking a temporary total rating for a period of hospitalization in July 2010, and a temporary total rating for convalescence following a period of hospitalization in July 2010; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§  7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

During the July 2015 hearing before the undersigned, the Veteran expressed his intent to withdraw the appeals seeking a temporary total rating for a period of hospitalization in July 2010, and a temporary total rating for convalescence following a period of hospitalization in July 2010.  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.


ORDER

The appeals seeking a temporary total ratings for a period of hospitalization in July 2010, and for convalescence following the July 2010 hospitalization are dismissed.
REMAND

Regarding the rating for the Veteran's low back disability, he reports that it has caused him to seek emergency room treatment during flare-ups.  He states that surgery did not alleviate his low back pain, and that the June 2014 VA examination did not take place during a period of exacerbation (and that the findings do not reflect the impact of the disability on functional ability).  In light of the allegation of worsening and of impairment that is not reflected by the schedular rating assigned, another examination to assess the disability (and address the allegations of related impairment of function) is necessary.

The Board notes that at the hearing before the undersigned the Veteran provided an extensive description of the disc replacement surgery (that was done in Germany but apparently is not available in the United States).  He alleged that the procedure is unfamiliar to most low back treatment providers in the United States, and consequently fail to recognized the full features of the disability picture presented following such surgery (such as lengthening of the spine, and related impairment).  With those allegations in mind, the Board finds necessary the specific level of expertise requested in the development instructions below.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his low back disability since 2011, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for the Veteran to be examined by a surgeon familiar with the disc replacement surgical procedure the Veteran underwent in Germany (if available) by a Board certified neurologist (if not)  to assess the severity of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran a description of all symptoms and related functional impairment associated with his service connected low back disability, including descriptions of flare-ups and their frequency.  Any indicated studies must be completed, to include range of motion studies of the thoracolumbar spine and tests to evaluate neurological impairment.  All findings should be described in detail.  The examiner should comment on the Veteran's reports of manifestations and impairment of function during flare-ups, indicating whether they are consistent with clinical findings.  The examiner should specifically note whether the Veteran has related neurological manifestations of the lower extremities (and any other manifestations he alleges) due to the low back disability.  The examiner should comment on any functional restrictions in occupational and daily living activities due to the low back disability. The examiner should also note whether there are any disabling features of the disability that are not reflected in/encompassed by the regular schedular criteria in 38 C.F.R. § 4.71a, and if so describe them in detail, to specifically include expected impact on occupational functioning.

The examiner should include rationale with all opinions.
      
3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


